Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1 – 20 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "CALIBRATING OBJECT SENSOR DEVICES IN A GAMING SYSTEM"

Regarding independent claim 1, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: record, by the plurality of object sensors, a plurality of data frames inclusive of a relative position of the plurality of fiducial markers adjacently located to the display device; and calibrate the plurality of object sensors in three-dimensional space using the relative position of the plurality of fiducial markers within the recorded plurality of data frames.

Regarding independent claim 12, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: a plurality of fiducial markers positioned adjacent to the display device; record, by the plurality of object sensors, a plurality of data frames inclusive of a position of the plurality of fiducial markers relative to the plurality of object sensors; and calibrate, at predetermined intervals, the plurality of object sensors in three-dimensional space using the position of the plurality of fiducial markers relative to the plurality of object sensors within the recorded plurality of data frames.

claim 19, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: recording, by a plurality of object sensors positioned adjacently to a display device of the EGM, a plurality of data frames inclusive of a position of a plurality of fiducial markers relative to the plurality of object sensors; and calibrating, at predetermined intervals, the plurality of object sensors in three-dimensional space using the position of the plurality of fiducial markers relative to the plurality of object sensors within the recorded plurality of data frames.

Dependent claims 2 – 11, 13 – 18 and 20 are also allowed as a result of their dependency to claims 1, 12 and 19, respectively.

Specifically, the closest prior art, Freeman, Michael Hayes (US US-20180249151-A1, hereinafter simply referred to as Freeman) and Fiala, Mark (US-20170249745-A1, hereinafter simply referred to as Fiala) have been overcome by Applicant's teaching as cited above.






____________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666